Citation Nr: 0914958	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-34 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for cancer of the bladder, 
to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.


FINDING OF FACT

The Veteran's bladder cancer is not related to his active 
military service, including to in-service herbicide (Agent 
Orange) exposure.


CONCLUSION OF LAW

Bladder cancer, to include as due to exposure to herbicides, 
was not incurred in or aggravated by active duty service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide that pertains to 
the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

With respect to the instant claim for service connection for 
bladder cancer, the requirements of the VCAA have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in May 2004 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the Veteran, and notice of what part VA will 
attempt to obtain.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
 Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim of entitlement to service 
connection.  Despite this failure the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  In this regard, the preponderance of the 
evidence is against the appellant's claim for service 
connection, and any questions as to what would be an 
appropriate disability rating and effective date to be 
assigned are moot.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's 
service treatment records, along with post-service private 
treatment records and opinion letters have been obtained and 
associated with the claims file.  In addition, two advisory 
medical opinions from the Veterans Health Administration 
(VHA) in the matter of service connection for bladder cancer 
have been associated with the claims file.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-referenced service connection issue 
is ready to be considered on the merits.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2008).

The Board observes that the RO, on the first page of the 
statement of the case (SOC) issued in August 2004, 
characterized the instant issue as "Whether the decision to 
deny compensation for carcinoma of the bladder was clearly 
and unmistakably erroneous."  As is clear, this claim is a 
claim in which the Veteran is clearly seeking entitlement to 
service connection.  The SOC did provide the Veteran 
applicable and appropriate notice of pertinent laws and 
regulations regarding the adjudication of service connection 
claims.  The SOC also, as part of the "REASONS AND BASES" 
section, clearly and thoroughly informed the Veteran why his 
claim for service connection had been denied.  While the SOC 
also included a discussion concerning why the RO's rating 
decision July 2004 rating decision was not clearly and 
unmistakably erroneous, the Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that, in this appeal, any arguable prejudice 
to the Veteran brought about by this misstated issue on the 
title page of the SOC was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication because his claim was subsequently correctly 
characterized as a claim for service connection.  See 
December 2004 VA Form 646, October 2007 Appellate Brief 
Presentation, and December 2007 and November 2008 VHA 
letters.  

The Board also notes that in Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) emphasized the Board's status as 
"an appellate tribunal."  The Board is prohibited from 
considering additional evidence without having to remand the 
case to the AOJ for initial consideration, unless having an 
appropriate waiver from the Veteran.  Here, the Veteran, in 
June 2008, submitted two private medical opinions directly to 
the Board.  As shown on the cover letter which accompanied 
these medical opinions the Veteran's representative stated 
"[p]lease proceed with appellate review."  This the Board 
interprets to be a waiver of initial RO consideration of 
these two private medical opinions.  

Service Connection Laws and Regulations

Service connection may be granted for disability resulting  
from disease or injury incurred in or aggravated by active  
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2008).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, generally, there must be:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service  
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, then it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule will not be applicable.  Ortiz, 
274 F.3d at 1365.

VA regulations provide that a veteran who had active  
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 
1116; 38 C.F.R. § 3.309 (e).

The diseases listed at § 3.309(e) shall have become manifest  
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  VA regulations specify that the last date 
on which a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Board here observes that bladder cancer is not listed 
among those disorders for which service connection may be 
presumptively warranted based upon exposure to certain 
herbicide agents.  The Veteran acknowledges this fact.  See 
September 2004 VA Form 9.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service Connection for Bladder Cancer

The Veteran contends that he is entitled to service 
connection for bladder cancer.  He contends that bladder 
cancer is a direct result of his exposure to dioxin (Agent 
Orange) in Vietnam.  See correspondence received by VA in May 
2004.  In statements presented throughout the duration of the 
appeal, the Veteran has maintained that his current bladder 
cancer is directly related to herbicide exposure during his 
active military service.  

The service treatment records note that the Veteran reported 
a history of frequent urination in the course of his pre-
induction examination conducted in October 1968.  The 
remainder of the service treatment records are negative for 
complaints or findings concerning genitourinary problems.  

Service personnel records reflect that the Veteran served in 
Vietnam.  See DD Form 214 MC.  As the evidence of record 
reflects that the Veteran served in the Republic of Vietnam, 
exposure to herbicides is presumed. 

A private hospital treatment record dated in October 2003 
notes a history of bladder cancer.  A cystoscopy was 
performed.  It was noted that the site of the previous tumor 
was free of any obvious tumor.  The postoperative diagnosis 
was likely suspicious area seen.  

A May 2004 letter from the same private physician, Dr. Heney, 
who signed the October 2003 treatment record, cited above, 
shows that the physician opined that it was as least as 
likely as not that the Veteran's transitional cell carcinoma 
of the bladder was the result of his exposure to dioxin in 
Vietnam.  

In December 2007, the Board sought an advisory medical 
opinion from the Veterans Health Administration (VHA) (to be 
rendered by a urological oncologist) in the matter of 
entitlement to service connection for bladder cancer, to 
include as due to exposure to Agent Orange.  The reviewing VA 
specialist was asked to provide an opinion concerning whether 
it was at least as likely as not that the Veteran's cancer of 
the bladder tumors were related to service, to include 
exposure to Agent Orange therein.  

The above-requested medical opinion is of record, dated in 
January 2008.  The opining urologist observed that a 
presumption of service connection was not warranted based on 
exposure to herbicides used in Vietnam for bladder cancer.  
He added that the Veteran's exposure to known risk factors 
such as smoking or certain other chemicals were not included 
in the provided records.  The urologist commented on the 
March 2004 letter from Dr. Heney which provided an opinion 
that the Veteran's transitional cell carcinoma of the bladder 
"is at least as likely as not" the result of dioxin 
exposure.  The VA staff urologist commented that as "there 
is no new evidence that I am aware of regarding the 
possibility of Agent Orange causing bladder cancer, I would 
conclude that the cause of this patient's bladder cancer is 
unknown."  

In response to the January 2008 VHA opinion, in June 2008 the 
Veteran submitted two private medical opinions.  The first 
opinion, dated in February 2008, and submitted by Dr. 
Kaufman, noted that the Veteran was under his care for 
transitional cell carcinoma of the bladder.  The physician 
opined that "it is at least as likely as not that this 
condition is the result of his exposure to dioxin during his 
military service" in Vietnam.  

The second opinion, dated in April 2008, was submitted by Dr. 
Olumi.  This physician noted that he also was treating the 
Veteran for bladder and prostate cancer.  He opined that 
"[i]t is at least as likely as not that [the Veteran's 
bladder cancer] is the result of exposure to dioxin during 
his military service" in Vietnam.  The physician submitted 
two studies in an effort to substantiate his proffered 
opinion.  The first study, from the National Institute of 
Public Health, Bilthoven, Netherlands, Department of Chronic 
Diseases and the American Journal of Epidemiology, was noted 
to have been published on May 1, 1008, by the American 
Journal of Epidemiology.  A second study, from the Mario 
Negri Institute for Pharmacological Research, in Milan, 
Italy, was noted to have been published in the International 
Journal of Epidemiology on June 19, 1990.  

In November 2008, the undersigned acting Veterans Law Judge 
sought an advisory medical opinion from the VHA (to be 
rendered by a urological oncologist) in the matter of 
entitlement to service connection for bladder cancer, to 
include as due to exposure to Agent Orange.  The opinion 
request letter notified the reviewing physician of the above-
discussed two private medical opinions, which both found that 
it was as least as likely as not that the Veteran's bladder 
cancer resulted from his exposure to dioxin in Vietnam.  It 
was also noted that, while both studies cited medical 
research discussing the correlation between bladder cancer 
and herbicide exposure, it was unclear if the type of 
herbicide contemplated in the research was the same type of 
formulation as the Agent Orange herbicide that was used by 
the American military in Vietnam.  

The letter also noted, as did the December 2007 VHA request 
letter, that the Secretary of VA had determined, based on a 
National Academy of Science report issued in March 2005, that 
there was no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32395-
32407 (June 12, 2007).  That report further identified an 
absence of a causal association between herbicide exposure 
and urinary bladder cancer.  It was added, however, that, as 
noted above, the VA Secretary's decision not to establish 
presumptive service connection for urinary bladder cancer did 
not prohibit service connection for such a disorder on other 
bases.  The reviewing VA specialist was asked to provide an 
opinion concerning it was at least as likely as not that the 
Veteran's cancer of the bladder tumors were related to 
service, to include exposure to Agent Orange therein.  

The above-requested VHA medical opinion is of record, dated 
in March 2009.  The opining VA oncologist indicated that it 
was "more unlikely" that the Veteran's bladder cancer had 
resulted from exposure to dioxin while in Vietnam.  While 
noting that the Veteran was exposed to Agent Orange between 
June and September 1969, and acknowledging his review of the 
above cited private medical opinions as well as the two 
private studies supplied by the Veteran, the VA oncologist 
noted that there appeared to be insufficient epidemiologic 
data to suggest a cause and effect relationship between 
exposure in Vietnam and the development of bladder cancer.  
He added that while the two small case controlled studies 
cited (from Milan and the Netherlands) suggested that there 
may be a relative risk of the development of bladder cancer 
in workers exposed to herbicides/other chemicals over a 
prolonged period of time (defined in one study as at least 
more than one year), there appeared to be no large 
epidemiologic study or data to support this.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for bladder cancer, to include 
as due to exposure to herbicides.  The Board acknowledges 
that the Veteran is presumed to have been exposed to 
herbicides during service in Vietnam; however, as noted, 
bladder cancer is not among those listed as presumptive 
disorders in 38 C.F.R. § 3.309(e).  For this reason, service 
connection for bladder cancer is not warranted under current 
VA law for  presumptive purposes.  

On the theory of direct service connection, the Board also 
finds that the preponderance of the evidence is against 
direct service connection for bladder cancer, to include as 
due to exposure to herbicides.  As indicated, the Board 
acknowledges that the Veteran was exposed to herbicides 
(Agent Orange) while serving in Vietnam.  The evidence shows 
no chronic symptoms of bladder cancer in service and no 
continuous symptoms after service separation.  Service 
treatment records are negative for evidence of bladder cancer 
or for a related condition in service.  

The Veteran was diagnosed with bladder cancer in 2003, over 
30 years following service, with no evidence of continual 
treatment for the condition or related conditions since the 
Veteran's separation from service.  The lapse of time between 
service separation in 1970 and the earliest documentation of 
a disability in 2003 is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

In further support of his claim, the Veteran points to 
opinions of Drs. Olumi and Kaufman.  See March 2009 Written 
Brief Presentation.  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  Thus, a 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans; see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 
1 Vet. App. 171 (1991).  Thus, the weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinions 
provided by the two VA urologists in January 2008 and March 
2009 in response to requests for VHA medical expert opinions.  
These medical specialists had the opportunity to completely 
review the Veteran's entire medical history and all the 
medical records.  While the January 2008 opinion found that 
the cause of the Veteran's bladder cancer was "unknown," 
the VA urologist in March 2009 opined that it was "unlikely 
that [the Veteran's] bladder cancer has resulted from the 
exposure to dioxin while in Viet Nam."  The VA oncologist in 
March 2009 provided as a basis for the opinion that there was 
insufficient epidemiologic data to suggest a cause and effect 
relationship between an exposure in Vietnam veterans and the 
development of bladder cancer.  The VA oncologist in March 
2009 also specifically noted on the two above-cited private 
studies (from Milan and the Netherlands), adding that there 
was no large epidemiologic study or data to support the 
presented claims.  Of significant note to the Board is the 
fact that it appears that it is unclear if the type of 
herbicide contemplated in the provided private research was 
the same type of formulation of Agent Orange herbicide that 
was used by the American military in Vietnam.  

Drs. Olumi, Kaufman, and Heney have all supplied opinions in 
favor of associating the Veteran's bladder cancer with his 
exposure to dioxin (Agent Orange) in Vietnam.  All three have 
also purported to be treating physicians of the Veteran.  The 
probative value of Dr. Olumi's and Dr. Kaufman's opinions are 
diminished by the expressed strength of the opinion that it 
was "at least as likely as not that" the bladder cancer was 
the result of exposure to dioxin in service.  Dr. Kaufman 
does not state a basis for his opinion.  The only bases for 
Dr. Olumi's opinion are the cited epidemiological studies, 
which are outweighed by other studies. 

Given the above standard, and contemplating the above 
evidentiary analysis, the Board assigns greater evidentiary 
weight to the VHA medical opinion supplied in March 2009, 
which found that, in essence, there was insufficient 
epidemiologic date to suggest a cause and effect relationship 
between an exposure in Vietnam to dioxin (Agent Orange) and 
the development of bladder cancer.  To this, the Board gives 
more probative weight to the extensive ongoing studies 
conducted by the NAS concerning the association between 
exposure to herbicides during the Vietnam Era and each 
disease suspected to be associated with such exposure, as 
compared to the two studies presented by the Veteran in June 
2008.  

The Board does not disregard the opinions rendered by Drs. 
Olumi, Kaufman, and Heney, but finds them of less probative 
value than the two VHA opinions.  With due consideration to 
these three private physicians, the Board is constrained to 
accord more weight to the conclusions proffered in 2009 by 
the VA oncologist who reviewed the Veteran's complete medical 
record, as well as the totality of the scientific evidence 
presented, and opined that it was "unlikely" that the 
Veteran's bladder cancer resulted from exposure to dioxin in 
Vietnam.  Thus, Drs. Olumi, Kaufman, and Heney's opinions are 
accorded less weight than the proffered 2009 VHA opinion.

For these reasons, the Board finds that the preponderance of 
the most probative competent evidence is against the claim 
for service connection, including as due to herbicide 
exposure.  The Board is not permitted to engage in 
speculation as to 


medical causation issues, but "must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision."  See Smith v. Brown, 
8 Vet. App. 546, 553 (1996).  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bladder cancer, to include as due to 
exposure to herbicides, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


